DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment after final filed on March 15, 2022.  Claims 7, 15 and 17 have been cancelled.  Claims 21-23 have been newly added.  Thus, claims 1-6, 8-14, 16 and 18-23 are pending.  Claims 1, 12 and 18 are independent.


Response to Arguments
Applicants’ amendments and arguments have been fully considered and persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-6, 8-14, 16 and 18-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2018/0052000 to Larner et al. (hereinafter “Larner”), discloses that a passenger with motion sickness may experience a level of discomfort, which can make a trip in a vehicle unpleasant for that passenger as well as any other passengers in the vehicle.  To determine motion sickness values for a trip and use these values to plan or select a route for the trip, one or more routes from a start location to an end location may be determined. The start 
With respect to independent claim 1, Larner, taken singly or in combination with other prior art of record, does not disclose or teach wherein the preference of the passenger is to select the route as a function of ease of at least one of entering or exiting the autonomous vehicle, wherein the aggregate ride quality feedback from the passengers of the autonomous vehicles in the fleet assigned to the locations along the potential routes comprises ease data concerning entering the autonomous vehicles in the fleet at pick-up locations and exiting the autonomous vehicles in the fleet at destinations reported by the passengers of the autonomous vehicles in the fleet at the locations, in combination with the other limitations of the claim.
With respect to independent claim 12, Larner, taken singly or in combination with other prior art of record, does not disclose or teach wherein the preference of the passenger is to select a route as a function of sponsor subsidization of a trip cost for a sponsored route, in combination with the other limitations of the claim.
With respect to independent claim 18, Larner, taken singly or in combination with other prior art of record, does not disclose or teach ease data concerning entering the autonomous vehicles in the fleet at pick-up locations and exiting the autonomous vehicles in the fleet at destinations reported by the passengers of the autonomous vehicles in the fleet at the locations, in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661